FILED
                             NOT FOR PUBLICATION                           NOV 28 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GILBERTO BAHENA ROMERO,                          No. 13-71123

              Petitioner,                        Agency No. A200-882-600

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 18, 2014**

Before:       LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Gilberto Bahena Romero, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying a continuance and granting

voluntary departure. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion for a continuance and review de novo

due process claims. Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir.

2008). We deny the petition for review.

      The agency did not abuse its discretion by concluding that Romero failed to

establish good cause for a continuance, where the passage of comprehensive

immigration reform was a speculative possibility and Romero conceded that he

was not eligible for any form of relief from removal other than voluntary

departure. See id. at 1247 (the agency did not abuse its discretion by denying a

motion for a continuance to await promulgation of regulations where “no relief was

then immediately available” to petitioner).

      The BIA did not violate Romero’s due process rights by affirming the IJ’s

order, where Romero received a full and fair hearing. See Vargas-Hernandez v.

Gonzales, 497 F.3d 919, 926-27 (9th Cir. 2007) (“Where an alien is given a full

and fair opportunity to be represented by counsel, to prepare an application for . . .

relief, and to present testimony and other evidence in support of the application, he

or she has been provided with due process.”).

      Contrary to Romero’s contention, the BIA applied the correct legal standard,

8 C.F.R. § 1003.29 (an IJ “may grant a motion for a continuance for good cause

shown”), addressed all issues raised on appeal and provided a reasoned basis for its


                                           2                                    13-71123
decision, see Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (“What is

required is merely that [the BIA] consider the issues raised, and announce its

decision in terms sufficient to enable a reviewing court to perceive that it has heard

and thought and not merely reacted.” (citation and internal quotation marks

omitted)).

      PETITION FOR REVIEW DENIED.




                                           3                                     13-71123